Matter of City of Syracuse (Syracuse Police Benevolent Assn., Inc.) (2021 NY Slip Op 05221)





Matter of City of Syracuse (Syracuse Police Benevolent Assn., Inc.)


2021 NY Slip Op 05221


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, AND BANNISTER, JJ.


758 CA 20-00745

[*1]CITY OF SYRACUSE, PETITIONER-APPELLANT, AND SYRACUSE POLICE BENEVOLENT ASSOCIATION, INC., RESPONDENT-RESPONDENT. 


BOND, SCHOENECK & KING, PLLC, SYRACUSE (ADAM P. MASTROLEO OF COUNSEL), FOR PETITIONER-APPELLANT. 
BLITMAN & KING LLP, SYRACUSE (KENNETH L. WAGNER OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered June 4, 2020 in a proceeding pursuant to CPLR article 75. The order and judgment, insofar as appealed from, denied the petition to stay arbitration and granted the cross motion of respondent to dismiss the petition and to compel arbitration. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court